DETAILED ACTION

1.	This Office Action is responsive to a response filed for No. 17/187,119 on August 24, 2022.  Please note Claims 1, 2, 4, 5, 7-11, 13, 14 and 16-19 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 2, 5, 7-11, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. ( US 2021/0183290 A1 ) in view of Oh et al. ( US 2020/0082768 A1 ) and Na et al. ( US 2017/0018234 A1 ).

	Sato teaches in Claim 1:
	A display device comprising: a pixel unit including a plurality of pixels ( Figure 1, [0031] discloses a display panel including a display screen having multiple pixels ); and 
a light emission driver outputting a light emission control signal having different light emission cycles according to a driving frequency and a required luminance to the pixel unit ( Figure 1 discloses a timing generator 3 with a duty cycle adjustment unit 31 (read these two elements as a light emission driver) which can adjust the emission cycle aspects (as shown in Figures 3-6, etc). This is done in light of a frame rate setting unit 21 (read as a driving frequency) and a gamma value setting unit 23 (read as a required luminance; [0028] notes the gamma value is an index of brightness of image data). Figures 3-6 show different cycle aspects based on the frequency, gamma/image data brightness values, etc )
	a light emission cycle controller includes: a driving frequency receiving unit receiving the driving frequency; a required luminance receiving unit receiving the required luminance; a duty ratio determining unit determining an off duty ratio of the light emission control signal; and a light emission cycle determining unit determining the light emission cycle ( Figure 1 shows the timing generator 3 receiving the frame rate setting unit (frequency aspects), the gamma value setting unit (required luminance aspects), etc. The duty cycle is determined in light of these parameters which results in an output light emission control signal, as shown ); but

Sato does not explicitly teach “wherein the light emission cycle determining unit derives the light emission cycle by using a look-up table”.

As noted above, Sato does teach of these factors and the goal is to minimize flicker, ( Sato, [0038] ), meaning the values that are selected for the emission cycles are designed with this in mind.

To emphasize, in the same field of endeavor, display driving using frequency/brightness aspects, Oh teaches of using a look-up table to store the duty ratio of the emission signal, set on the basis of the display driving frequency as well as the off-period with an associated luminance, ( Oh, [0149]-[0150] ).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use a look-up table, as taught by Oh, with the motivation that tables, storage in general, is often used to save processing time and can be easy to find the correct values given a certain set of factors, ( Oh, [0150] ).

While Oh teaches of a look-up table for use of flicker reduction, Oh does not explicitly teach “the look-up table includes information for a minimum light emission cycle in which a complex flicker index is less than 1 according to the driving frequency, the required luminance, and the off duty ratio, and the complex flicker index is a numerical value indicating an occurrence degree of a flicker phenomenon, and is a value reflecting sensitivity to the frequency component after extracting an optical waveform and converting it into a frequency component, and the complex flicker index is 1 or less regardless of the luminance and the off duty ratio when the driving frequency is 100 Hz or more”.

However, in the same field of endeavor, flicker reduction in displays, Na teaches of considering flicker indexes in the form of first/second look-up tables, ( Na, Figure 3, [0090] ). Notably, the tables are used to determine appropriate values of luminance, frequency and cycle/dimming values of a backlight (read as an off duty ratio) and such a flicker index is shown in Figure 5. The flicker index details the chances of perceiving flicker given a particular luminance and frequency (read as occurrence degree). [0090], etc, disclose the flicker index corresponds to gradation values/gray levels (read as an optical waveform; see Figure 6 for the brightness aspects). These values are expressed as duty ratios, etc, with on and off durations. A frequency component is derived (read as extracted) from these waveforms and based on the luminance/gray level, etc, the flicker index is calculated (read as a value reflecting sensitivity to the frequency component). As is known, a balance between all of these values is needed to avoid the flicker phenomenon. Respectfully, having a low flicker is desired, as Sato, Oh and Na are all concerned with reducing flicker in general and having it “less than 1” using a “complex index flicker” is within one of ordinary skill in the art, especially using the tables/indexes as taught by Na. To expand on that, when the driving frequency is high/higher, this reduces the occurrence of flicker, i.e. a lower flicker index and respectfully, the frequency value (as evidenced by the emphasis by the cited references) is more relevant than other values, such as luminance, etc. Respectfully, one of ordinary skill in the art would realize that when driving at a high frequency, the occurrence of flicker is considerably low and thus, the index would be set low as a result. To set it at a particularly low value, such as 1 or less, is a design choice issue and within the reasoning provided above.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the look-up tables/flicker index, as taught by Na, with the motivation that Na, like Sato and Oh, is concerned with reducing flicker to improve image quality, ( Na, [0010] ). Respectfully, reducing flicker is a well known issue and using these teachings, it can be reduced in light of the specific factors of luminance, frequency, dimming ratio, etc.

	Sato teaches in Claim 2:
	The display device of claim 1, wherein the light emission cycle controller configured to receive the driving frequency and the required luminance to determine an on/off duty ratio and the light emission cycle of the light emission control signal to be output to the light emission driver. ( Figure 1, [0021] disclose additional details on the timing generator 3 and duty cycle adjustment unit 31. This determines the light emission control signal as shown in Figures 3-6. For example, Figure 4 shows different duty cycle aspects, such as start time, width (the difference in widths also indicates different on/off ratios) )

	Sato teaches in Claim 5:
	The display device of claim 2, wherein the light emission cycle determining unit determines the light emission cycle from the driving frequency, the required luminance, and the off duty ratio. ( As disclosed above, the factors are considered when adjusting the duty cycle ratio. The percentages, as taught in [0045], etc, are set in light of these factors )

	As per Claim 7:
	Sato does not explicitly teach “wherein when the driving frequency is 100 Hz or more, there is one light emission cycle.”

However, in the same field of endeavor, display driving using frequency/brightness aspects, Oh teaches of various frequency settings, such as 20 Hz, 30 Hz, 60 Hz, 90 Hz, which can set and the emission cycle aspects can be adjusted accordingly, ( Oh, [0086], [0088], [0247], etc ). The key point is that the emission cycles are adjusted accordingly, both in on/off ratios as well as the number of cycles, ( Sato teaches this as well in Figure 3 in which there are a differing amount of cycles for the respective frequencies ). Respectfully, in light of this, it is a design choice issue as to the particulars of how many cycles, as well as the particulars of the on/off ratios as one of ordinary skill in the art would realize that Sato and Oh are concerned with adjusting the emission cycles to avoid flicker, i.e. achieve optimal driving.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the cycle aspects, as taught/suggested by both Sato and Oh, with the motivation that one of ordinary skill in the art would be able to find the optimal emission cycle aspects.

	As per Claim 8:
	Sato does not explicitly teach “wherein when the driving frequency is 90 Hz, if the required luminance is less than 150 nits, there is one light emission cycle, and if the required luminance is 150 nits or more, there is more than one light emission cycle.”

However, in the same field of endeavor, display driving using frequency/brightness aspects, Oh teaches of various frequency settings, such as 20 Hz, 30 Hz, 60 Hz, 90 Hz, which can set and the emission cycle aspects can be adjusted accordingly, ( Oh, [0086], [0088], [0247], etc ). The key point is that the emission cycles are adjusted accordingly, both in on/off ratios as well as the number of cycles, ( Sato teaches this as well in Figure 3 in which there are a differing amount of cycles for the respective frequencies ). Respectfully, in light of this, it is a design choice issue as to the particulars of how many cycles, as well as the particulars of the on/off ratios as one of ordinary skill in the art would realize that Sato and Oh are concerned with adjusting the emission cycles to avoid flicker, i.e. achieve optimal driving. To clarify, Sato teaches of considering brightness/gamma aspects as well as part of this determination.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the cycle aspects, as taught/suggested by both Sato and Oh, with the motivation that one of ordinary skill in the art would be able to find the optimal emission cycle aspects.

	As per Claim 9:
	Sato does not explicitly “wherein when the driving frequency is 90 Hz and the required luminance is 400 nits or more, if the off duty ratio is 50% or less, there is one light emission cycle, and if the off duty ratio is more than 50%, there are six light emission cycles.”

However, in the same field of endeavor, display driving using frequency/brightness aspects, Oh teaches of various frequency settings, such as 20 Hz, 30 Hz, 60 Hz, 90 Hz, which can set and the emission cycle aspects can be adjusted accordingly, ( Oh, [0086], [0088], [0247], etc ). The key point is that the emission cycles are adjusted accordingly, both in on/off ratios as well as the number of cycles, ( Sato teaches this as well in Figure 3 in which there are a differing amount of cycles for the respective frequencies ). Respectfully, in light of this, it is a design choice issue as to the particulars of how many cycles, as well as the particulars of the on/off ratios as one of ordinary skill in the art would realize that Sato and Oh are concerned with adjusting the emission cycles to avoid flicker, i.e. achieve optimal driving. To clarify, Sato teaches of considering brightness/gamma aspects as well as part of this determination.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the cycle aspects, as taught/suggested by both Sato and Oh, with the motivation that one of ordinary skill in the art would be able to find the optimal emission cycle aspects.

	As per Claim 10:
	Sato does not explicitly “wherein the pixel unit includes a plurality of scan lines, a plurality of data lines, and a plurality of light emission control lines connected to each of the plurality of pixels, and the light emission control line transmits the light emission control signal from the light emission driver to the pixel unit.”

However, in the same field of endeavor, display driving, Oh teaches of an OLED device with a plurality of pixels, similar to Sato, ( Oh Figures 1 and 2, [0064] ). In particular, each of the subpixels SP have a plurality of scan lines, a plurality of emission control lines (controlling multiple transistors, as shown), which control application to the OLED device.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the pixel circuitry, as taught by Oh, with the motivation that these components are well known in a matrix OLED display, ( Oh, [0064]-[0065] ).

	Sato teaches in Claim 11:
	A driving method of a display device ( Figure 1, [0031] discloses a display panel including a display screen having multiple pixels along with a driving method ) comprising steps of: 
receiving a driving frequency of a display device; receiving a required luminance representing a brightness of a screen of the display device; determining a light emission cycle of a light emission control signal output to the pixel unit according to the driving frequency and the required luminance ( Figure 1 discloses a timing generator 3 with a duty cycle adjustment unit 31 (read these two elements as a light emission driver) which can adjust the emission cycle aspects (as shown in Figures 3-6, etc). This is done in light of a frame rate setting unit 21 (read as a driving frequency) and a gamma value setting unit 23 (read as a required luminance; [0028] notes the gamma value is an index of brightness of image data). Figures 3-6 show different cycle aspects based on the frequency, gamma/image data brightness values, etc )
	determining an off duty ratio of the light emission control signal according to the required luminance ( Figure 1, [0021] disclose additional details on the timing generator 3 and duty cycle adjustment unit 31. This determines the light emission control signal as shown in Figures 3-6. For example, Figure 4 shows different duty cycle aspects, such as start time, width (the difference in widths also indicates different on/off ratios) ); but

Sato does not explicitly teach “wherein the determining the light emission cycle of the light emission control signal is accomplished by comparing the driving frequency with a reference frequency; comparing the required luminance with the reference luminance; and determining the light emission cycle, wherein the determining light emission cycle derives the light emission cycle by using a look-up table”.

However, in the same field of endeavor, display driving with frequency/brightness aspects, Oh teaches of having different driving modes, based on frequencies, ( Oh, [0016] ). Depending on the frequency and whether it is above or below a threshold (read as a reference value when using the display driving frequency), the different first and second driving frequency modes are toggled. Based on that, emission cycles of different parameters are set, such as shown in Figures
4A+. The key concept here is that the display driving frequency is determined, the determined luminance is determined and the emission cycle is set accordingly. Furthermore, Oh teaches of using a look-up table to store the duty ratio of the emission signal, set on the basis of the display driving frequency as well as the off-period with an associated luminance, ( Oh, [0149]-[0150] ).

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the reference values, as taught by Oh, with the motivation that by making the comparison, a different type of frequency driving mode can be toggled to view the image content, which requires a modified emission cycle, ( Oh, [0016] ). Also, tables, storage in general, is often used to save processing time and can be easy to find the correct values given a certain set of factors, ( Oh, [0150] ).

While Oh teaches of a look-up table for use of flicker reduction, Oh does not explicitly teach “the look-up table includes information for a minimum light emission cycle in which a complex flicker index is less than 1 according to the driving frequency, the required luminance, and the off duty ratio, and the complex flicker index is a numerical value indicating an occurrence degree of a flicker phenomenon, and is a value reflecting sensitivity to the frequency component after extracting an optical waveform and converting it into a frequency component, and the complex flicker index is 1 or less regardless of the luminance and the off duty ratio when the driving frequency is 100 Hz or more”.

However, in the same field of endeavor, flicker reduction in displays, Na teaches of considering flicker indexes in the form of first/second look-up tables, ( Na, Figure 3, [0090] ). Notably, the tables are used to determine appropriate values of luminance, frequency and cycle/dimming values of a backlight (read as an off duty ratio) and such a flicker index is shown in Figure 5. The flicker index details the chances of perceiving flicker given a particular luminance and frequency (read as occurrence degree). [0090], etc, disclose the flicker index corresponds to gradation values/gray levels (read as an optical waveform; see Figure 6 for the brightness aspects). These values are expressed as duty ratios, etc, with on and off durations. A frequency component is derived (read as extracted) from these waveforms and based on the luminance/gray level, etc, the flicker index is calculated (read as a value reflecting sensitivity to the frequency component). As is known, a balance between all of these values is needed to avoid the flicker phenomenon. Respectfully, having a low flicker is desired, as Sato, Oh and Na are all concerned with reducing flicker in general and having it “less than 1” using a “complex index flicker” is within one of ordinary skill in the art, especially using the tables/indexes as taught by Na. To expand on that, when the driving frequency is high/higher, this reduces the occurrence of flicker, i.e. a lower flicker index and respectfully, the frequency value (as evidenced by the emphasis by the cited references) is more relevant than other values, such as luminance, etc. Respectfully, one of ordinary skill in the art would realize that when driving at a high frequency, the occurrence of flicker is considerably low and thus, the index would be set low as a result. To set it at a particularly low value, such as 1 or less, is a design choice issue and within the reasoning provided above.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the look-up tables/flicker index, as taught by Na, with the motivation that Na, like Sato and Oh, is concerned with reducing flicker to improve image quality, ( Na, [0010] ). Respectfully, reducing flicker is a well known issue and using these teachings, it can be reduced in light of the specific factors of luminance, frequency, dimming ratio, etc.

	Sato teaches in Claim 14:
	The driving method of claim 12, wherein in the determining the light emission cycle of the light emission control signal, the light emission cycle is determined by the driving frequency, the required luminance, and the off duty ratio. ( The same reasoning in Claim 12 is also applicable here as well because all of the above factors are considered by Sato: Figure 1, [0021] disclose additional details on the timing generator 3 and duty cycle adjustment unit 31. This determines the light emission control signal as shown in Figures 3-6. For example, Figure 4 shows different duty cycle aspects, such as start time, width (the difference in widths also indicates different on/off ratios) )

	As per Claim 16:
	Sato does not explicitly teach “wherein when the driving frequency is compared with the reference frequency and the driving frequency is the reference frequency or more, there is one light emission cycle.”

However, in the same field of endeavor, display driving using frequency/brightness aspects, Oh teaches of various frequency settings, such as 20 Hz, 30 Hz, 60 Hz, 90 Hz, which can set and the emission cycle aspects can be adjusted accordingly, ( Oh, [0086], [0088], [0247], etc ). The key point is that the emission cycles are adjusted accordingly, both in on/off ratios as well as the number of cycles, ( Sato teaches this as well in Figure 3 in which there are a differing amount of cycles for the respective frequencies ). Respectfully, in light of this, it is a design choice issue as to the particulars of how many cycles, as well as the particulars of the on/off ratios as one of ordinary skill in the art would realize that Sato and Oh are concerned with adjusting the emission cycles to avoid flicker, i.e. achieve optimal driving.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the cycle aspects, as taught/suggested by both Sato and Oh, with the motivation that one of ordinary skill in the art would be able to find the optimal emission cycle aspects.

	Sato and Oh teach in Claim 17:
	The driving method of claim 16, wherein the reference frequency is 100 Hz. ( As disclosed above, Oh teaches of various settings for the frequency and focuses on, in particular, 60 Hz, as shown in Figure 4A+. Respectfully, it is a design choice issue as to the particular frequency in particular which is selected as a baseline )

	Sato and Oh teach in Claim 18:
	The driving method of claim 14, wherein when the required luminance is compared with the reference luminance and the required luminance is less than the reference luminance, there is one light emission cycle. ( Please note the reasoning in Claim 15 which focuses on design choice reasoning in light of both Sato and Oh teaching of adjusting the emission cycle aspects in light of the frequency and brightness/gamma values )

	Sato teaches in Claim 19:
	The driving method of claim 18, wherein the reference luminance has different values according to the driving frequency. ( As disclosed above, Oh teaches of various settings for the frequency and focuses on, in particular, 60 Hz, as shown in Figure 4A+. Respectfully, it is a design choice issue as to the particular frequency in particular which is selected as a baseline )

6.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. 
( US 2021/0183290 A1 ) in view of Oh et al. ( US 2020/0082768 A1 ) and Na et al. ( US 2017/0018234 A1 ), as applied to Claim 3, further in view of Hasegawa et al.
( US 2019/0347995 A1 ).

As per Claim 4:
	Sato does not explicitly teach “wherein the duty ratio determining unit sets the off duty ratio higher as the required luminance is lower.”

However, it is well known that a duty cycle (on time) is typically on for longer the higher the luminance value and as a result, the off duty ratio would be lower. The same is true for the opposite with the on duty cycle being shorter for the lower luminance values and consequently, the off duty ratio would be higher.

To emphasize, in the same field of endeavor, display driving focusing on pulse widths, Hasegawa teaches in Figure 9 of the above concept correlating a positive relationship between duty percentage (on time) and peak luminance. In this case, the off time would be the inverse to luminance, i.e. low. Again, the same is true of the opposite situation as well. Please note [0133] as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to reiterate this concept, with the motivation that it is well known relationship.

	As per Claim 13:
	Sato does not explicitly teach “wherein the determining the off duty ratio of the light emission control signal, the lower the required luminance is, the higher the off duty ratio is.”

However, it is well known that a duty cycle (on time) is typically on for longer the higher the luminance value and as a result, the off duty ratio would be lower. The same is true for the opposite with the on duty cycle being shorter for the lower luminance values and consequently, the off duty ratio would be higher.

To emphasize, in the same field of endeavor, display driving focusing on pulse widths, Hasegawa teaches in Figure 9 of the above concept correlating a positive relationship between duty percentage (on time) and peak luminance. In this case, the off time would be the inverse to luminance, i.e. low. Again, the same is true of the opposite situation as well. Please note [0133] as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to reiterate this concept, with the motivation that it is well known relationship.

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Examiner notes Na teaches of calculating a flicker index, similar to the claimed complex flicker index. Na teaches to derive this flicker index off a similar concept that Applicant stresses: the flicker phenomenon is more prevalent at lower frequencies, or in general, at various frequency levels of the brightness signal. Using the same reasoning, at higher frequencies, the flicker phenomenon is much harder for the user to perceive. As a result, the flicker index can be set low as a result at higher frequencies. This is a concept obvious to one of ordinary skill in the art, in light of the cited references, namely Na. 
	Applicant is advised, as a way to overcome the current rejection, is to further define the new limitation and better claim how the other values, such as luminance and off duty ratio, also affect this flicker index and how the value of the index is set. Respectfully, one of ordinary skill in the art can understand the relationship between flicker and frequency, but better defining the relationship including additional values will overcome the current rejection.
	
Conclusions

8.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621